Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    February 17, 2015

The Court of Appeals hereby passes the following order:

A15A0844. ARLANDA ARNAY SMITH v. MARK BUTLER,
    COMMISSIONER OF THE GEORGIA DEPARTMENT OF LABOR et
    al.

       Arlanda Smith filed this direct appeal from a superior court order upholding his
disqualification of unemployment benefits by the Georgia Department of Labor Board
of Review. We lack jurisdiction for two reasons.
       First, under OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior
courts reviewing decisions of . . . local administrative agencies . . . by certiorari or de
novo proceedings” must be made by filing an application for discretionary appeal.
See Consolidated Government of Columbus v. Barwick, 274 Ga. 176, 177 (1) (549
SE2d 73) (2001). Accordingly, Smith was required to file a discretionary application
in order to appeal the superior court’s ruling.
       In addition, Smith filed an application for discretionary appeal from the same
order he seeks to appeal here, and we denied that application. See Smith v. Butler,
Application Number A15D0136 (decided November 24, 2014). That denial was a
decision on the merits, and the doctrine of res judicata bars any subsequent appeals
from the same order. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313)
(2007); Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858)
(2003). For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     02/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.